DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 26-28, 30, 32, 37, 38, 41, 42, and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talon (US 2014/0345633). 
Regarding claims 21, 30, 32, 42, and 44, Talon teaches an electronic aerosol-generating (vaping) device for a user to vape, the electronic vaping device comprising: an outlet; a vapor producer configured to produce vapor drawable by the user through the outlet using the user’s mouth [0013, 0021, 0063]; a visual output device including an electronic display; and a processor configured to receive external information including text from a computing device, and cause the visual output device to convey the external information as a visual component visible in a vicinity of the electronic vaping device, the visual component including the text displayed by the electronic display, wherein the processor is configured to receive the external information from the computing apparatus that is a communication device usable by the user to interact with a server to determine the visual component of the electronic vaping device [0022, 0086, 0088, 0095, 0118, 0122, 0132].
Regarding claims 26-28 and 41, the graphical display of Talon is capable of displaying received external information comprising personal information about the user, a message from the user, an advertisement, or graphics. Claims 26-28 and 41 do not positively recite a computing device that sends this external information. 
Regarding claims 37 and 38, extracted properties of the aerosol delivered to the user [0028] is considered to read on the broadest reasonable interpretation of “personal information about the user” or “a message from the user”. The claims do not require any specific information or message to distinguish from Talon. Talon further discloses displaying messages [0088]. 
Claim Rejections - 35 USC § 103
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Talon as applied to claims 21 and 32 above, and further in view of Koerner (US 2012/0080029). 
Talon does not teach the visual component is curved. However, this is a conventional configuration known in the art of inhalation devices, as taught by Koerner, and would have been obvious to one of ordinary skill in the art to apply to the visual component of Talon to achieve predictable results. 
Claims 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Talon as applied to claim 32 above, and further in view of LaMothe (US 2014/0107815). 
Talon does not teach the information to be conveyed comprises an advertisement. LaMothe teaches an electronic vaping device container wherein the information to be conveyed comprises an advertisement [0032]. As Talon teaches a graphical display, one of ordinary skill in the art would have found it obvious to convey a graphic or advertisement as generally known in the art to achieve predictable results. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Talon as applied to claim 32 above, and further in view of Alelov (US 2012/0048266). 
Talon does not teach specifically teaches conveying a graphic. Alelov teaches an electronic vaping device wherein the information to be conveyed comprises a figure or picture (graphic) [0032]. As Talon teaches a graphical display, one of ordinary skill in the art would have found it obvious to convey a graphic as generally known in the art to achieve predictable results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747